Appeal by defendant from a judgment of the County Court, Orange County, rendered April 28, 1976, convicting him of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the sixth degree, upon a jury verdict, and imposing sentence. Judgment reversed, as a matter of discretion in the interest of justice, and new trial ordered. It was error for the trial court to have permitted the prosecutor to elicit proof of crimes allegedly committed by defendant on other occasions, and for the prosecutor, on summation, to state: "Ladies and gentlemen, I submit to you that if you acquit the defendant you are in effect saying it’s all right, sell drugs. It’s all right, you can sell pills to get money to keep your habit up.” Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.